United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Joseph E. Allman, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0411
Issued: June 10, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 5, 2016 appellant, through counsel, filed a timely appeal from a July 9, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish an injury causally
related to a January 30, 2013 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence on appeal. However, the Board cannot consider this
evidence as its review of the case is limited to the evidence of record which was before OWCP at the time of its final
decision. 20 C.F.R. § 501.2(c)(1); see Steven S. Saleh, 55 ECAB 169 (2003).

FACTUAL HISTORY
In the present case, appellant filed two similar traumatic injury claims (Forms CA-1). On
January 30, 2013 appellant, then a 45-year-old deportation officer, completed a traumatic injury
claim (Form CA-1) alleging that he sustained a left shoulder injury in the performance of duty on
January 30, 2013 (OWCP File No xxxxxx119). He noted that he was using “breaching tools”
while being instructed on breaching doors. On February 6, 2013 he completed another
Form CA-1 also alleging that he sustained a left shoulder injury using breaching tools, but noting
the date of injury as February 6, 2013 (OWCP File No. xxxxxx695). On June 26, 2015 OWCP
administratively combined the two claims, with OWCP File No. xxxxxx119 as the master file.
The evidence from the January 30, 2013 claim indicates that appellant submitted a report
dated February 21, 2013 from Dr. Ripley Worman, a Board-certified orthopedic surgeon.
Dr. Worman provided a history of February 6, 2013 employment incidents that included
breaking down doors and manual contact activities. He indicated that radiographs performed
that day showed prior surgical changes and osteoarthritic changes. Dr. Worman diagnosed left
shoulder pain and left shoulder osteoarthritis. The record indicates that Dr. Worman performed
left shoulder hemiarthroplasty surgery on March 8, 2013, with a diagnosis of left shoulder
osteoarthritis.
By letter dated March 13, 2013, OWCP requested that appellant submitted additional
factual and medical evidence. It noted that he had claimed an injury on January 30, 2013, but
Dr. Worman referred to a February 6, 2013 incident. On April 16, 2013 appellant submitted
statements from two coworkers that he was involved in a training course that involved
instruction of door breaching techniques and using tools such as sledge hammers and battering
rams. The coworkers reported observing appellant on January 31, 2013.3
By decision dated April 24, 2013, OWCP denied the January 30, 2013 traumatic injury
claim (OWCP File No. xxxxxx119), finding that the medical evidence of record was insufficient
to establish the claim.
As to the February 6, 2013 traumatic injury claim (OWCP File No. xxxxxx695), on
April 15, 2013 appellant submitted the February 21, 2013 report from Dr. Worman. By letter
dated May 3, 2013, OWCP requested that appellant submit additional information. It noted that
it had previously advised appellant of confusion regarding the date of injury in the January 30,
2013 claim.
By decision dated July 29, 2013, OWCP denied the February 6, 2013 traumatic injury
claim on February 6, 2013 (OWCP File No. xxxxxx695), finding that the medical evidence of
record was insufficient to establish the claim.
On August 27, 2013 appellant, through counsel, requested a hearing before an OWCP
hearing representative of the July 29, 2013 OWCP decision, in OWCP File No. xxxxxx695. A
hearing was held on February 13, 2014. At the hearing appellant’s counsel asserted that the date
of injury was January 30, 2013, not February 6, 2013. He indicated that appellant had seen a
3

One coworker reported that the training course occurred from January 28 to February 15, 2013.

2

physician on February 6, 2013 and was “advised to file another CA-1.” The hearing
representative indicated that she believed the issue presented was for an injury on February 6,
2013, and she had not reviewed evidence from the January 30, 2013 claim. The transcript of the
hearing indicates that the hearing representative stated, “I guess we [will] consider -- can
consider this as an appeal related to that causal denial in the original case.”
By decision dated April 14, 2014, the hearing representative affirmed the July 29, 2013
OWCP decision in OWCP File No. xxxxxx695. She indicated that the issue was whether
appellant had established an injury on February 6, 2013. The hearing representative found that
appellant should pursue any further action for an injury on January 30, 2013 under that claim.
On April 13, 2015 OWCP received an April 10, 2015 request for reconsideration from
appellant’s counsel that identified both OWCP case files. Counsel did not identify a specific
decision but noted the date of injury as January 30, 2013. The medical evidence submitted
included a March 23, 2014 report from Dr. Worman, who opined that appellant sustained a left
shoulder injury on January 30, 2013. Dr. Worman reported that appellant had hit a door using
his left shoulder, and appellant had significant pain in the left shoulder. He indicated that
radiographs showed prior shoulder surgery with significant osteoarthritic changes, and appellant
underwent left shoulder surgery on March 8, 2013. Dr. Worman opined that appellant sustained
an injury on January 30, 2013 that caused further cartilage damage to the shoulder requiring
surgery. He noted that appellant did have preexisting arthritic changes, but had been doing full
duties until his new injury. Appellant also submitted additional treatment reports from
Dr. Worman. In a report dated September 8, 2014, Dr. Worman indicated that appellant was
doing well and needed no further orthopedic intervention.
By decision dated July 9, 2015, OWCP found that appellant was entitled to a merit
review of the April 24, 2013 OWCP decision in OWCP File No. xxxxxx119. It found that
because the hearing representative had mentioned at the February 13, 2014 hearing that she
could consider this as an appeal regarding the original case, appellant was entitled to a merit
review with respect to a claim for a January 30, 2013 employment incident. OWCP, however,
denied modification, finding that the medical evidence of record was insufficient “to alter the
decision dated April 14, 2014 (April 24, 2013)” and denied modification.
LEGAL PRECEDENT
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”4 The
phrase “sustained while in the performance of duty” in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of “arising out of and in the course of
employment.”5 An employee seeking benefits under FECA has the burden of establishing that
he or she sustained an injury while in the performance of duty.6 In order to determine whether
4

5 U.S.C. § 8102(a).

5

Valerie C. Boward, 50 ECAB 126 (1998).

6

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

3

an employee actually sustained an injury in the performance of duty, OWCP begins with an
analysis of whether “fact of injury” has been established. Generally “fact of injury” consists of
two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred. The second component is whether the employment incident
caused a personal injury, and generally this can be established only by medical evidence.7
OWCP’s procedures recognize that a claim may be accepted without a medical report
when the condition is a minor one which can be identified on visual inspection.8 In clear-cut
traumatic injury claims, such as a fall resulting in a broken arm, a physician’s affirmative
statement is sufficient and no rationalized opinion on causal relationship is needed. In all other
traumatic injury claims, a rationalized medical opinion supporting causal relationship is
required.9
Rationalized medical opinion evidence is medical evidence that is based on a complete
factual and medical background, of reasonable medical certainty and supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of the analysis
manifested and the medical rationale expressed in support of the physician’s opinion.10
ANALYSIS
In the present case, appellant filed two traumatic injury claims with different dates of
injury: January 30, 2013 and February 6, 2013. Both claims alleged the use of breaching tools
and a left shoulder injury, and two claim numbers were created. OWCP issued a decision dated
April 24, 2013, denying the January 30, 2013 claim. After receiving a July 29, 2013 decision
denying the February 6, 2013 claim, appellant requested a hearing before an OWCP hearing
representative.
At the February 13, 2014 hearing, appellant reported there was only one date of injury,
January 30, 2013. OWCP has administratively combined the two claim files, with OWCP File
No. xxxxxx119 serving as the master file.11 Thus the issue before the Board is whether appellant
has established a left shoulder injury casually related to the January 30, 2013 employment
incident.

7

See John J. Carlone, 41 ECAB 354, 357 (1989).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(c) (January 2013).

9

Id., Chapter 2.805.3(d) (January 2013).

10

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

11

See T.M., Docket No. 14-1310 (January 2, 2014) (OWCP procedures contemplate that duplicate cases should
not be created and development should not occur under the duplicate case).

4

The Board finds that the medical evidence of record is insufficient to establish an injury
causally related to the January 30, 2013 employment incident. Dr. Worman had initially
provided an incorrect date of injury in his February 21, 2013 report. In the March 23, 2014
report, Dr. Worman provided a history of the January 30, 2013 incident. However, he did not
provide a rationalized medical opinion on causal relationship between a diagnosed left shoulder
condition and the January 30, 2013 employment incident. As Dr. Worman noted, appellant had a
history of prior left shoulder surgery and osteoarthritic changes. The diagnosis provided was left
shoulder osteoarthritis. Dr. Worman did not clearly explain what injury occurred from the
incident and why he felt it contributed to the need for surgery on March 8, 2013. He referred
briefly to cartilage damage without further explanation.12 Dr. Worman also noted that appellant
was performing regular duties prior to the incident. Being asymptomatic prior to an incident,
however, does not establish causal relationship. A medical opinion stating that a condition is
causally related to an employment injury because the employee was asymptomatic before the
injury but symptomatic after is insufficient, without supporting rationale, to establish causal
relationship.13
The Board accordingly finds that the medical evidence of record is insufficient to meet
appellant’s burden of proof in this case. The record does not contain a medical report with a
complete and accurate factual and medical history, and a rationalized opinion on causal
relationship between a diagnosed condition and the January 30, 2013 employment incident.
On appeal, appellant’s counsel argues that the medical evidence from Dr. Worman was
sufficient to require further development. For the reasons discussed above, the Board finds the
medical evidence is of diminished probative value to the issue presented.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established an injury causally related to a
January 30, 2013 employment incident.

12

A physician should describe the pathophysiologic mechanism whereby the employment incident would
contribute to the diagnosed condition. See K.M., Docket No. 09-0003 (issued April 9, 2009).
13

T.M., Docket No. 08-0975 (issued February 6, 2009); Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 9, 2015 is affirmed.
Issued: June 10, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

